Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 4/22/22 has been entered. Claims 14, 16, 21, 26 and 29 have been amended. Claims 34-46 are new. Claims 1-13, 17-20, 22-24, 27-28 and 30 are cancelled. Claims 14-16, 21, 25-26, 29 and  31-46 are pending and are under examination.

Information Disclosure Statement
The information disclosure statement filed 7/25/19 has been considered and an initialed copy is enclosed.
Claim Rejections Withdrawn
The rejection of claims 19-20 under 35 U.S.C. 103 as being unpatentable over Berry et al. US 2016/0143961 5/26/26 in view of Jones et al US 9511099 12/6/16 cited in IDS is withdrawn in view of the cancellation of the claims.
The rejection of claims 27-28 under 35 U.S.C. 103 as being unpatentable over Berry et al. US 2016/0143961 5/26/26 in view of Loebe et al. Texas Heart Institute Journal, Vol. 38, No. 5, 2011, pp. 555-558 cited in IDS is withdrawn in view of the amendment to cancel the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The rejection of claim 14, 21, 25, 31-33 and applied to new claims 34-37 under 35 U.S.C. 103 as being unpatentable over Berry et al. US 2016/0143961 5/26/26 in view of Jones et al US 9511099 12/6/16 cited in IDS is maintained.
With regards to claim 14 and 34-37:  Berry et al disclose a method for the prevention GVHD resulting from allogenic hematopoietic stem cell transplant in a recipient:
Berry et al disclose that the bone marrow transplant (hematopoietic stem cell transplant) is allogenic i.e. the recipient is receiving transplant from an HLA-mismatched related donor or an HLA-mismatched unrelated donor. See paragraphs 180, 569 and 140-142;
Comprising administering a sample of fecal microbiota to the recipient patient before the transplant: Berry et al disclose administering human derived bacterial population to a subject receiving BMT (See paragraph 42); Berry et al disclose that the sample of fecal microbiota is transplanted into the alimentary tract e.g. rectally or orally of the recipient (paragraph 362, 378) before the bone marrow transplant (paragraphs 8,359, 367-368); wherein the sample of fecal microbiota is obtained by mixing a stool sample from a donor subject with aqueous saline (PBS) and frozen stool sample. See paragraphs 223-224 and Berry et al disclose that fecal microbiota is transplanted in said alimentary tract rectally before the bone marrow transplant (see citations above) from at least 1 or 2 or 3 or 4 weeks or at least 1 or 2 or 3 or 4 or 8 months or 1 year before the transplant (see paragraph 392).
Berry  disclose the sample of fecal microbiota is transplanted into the alimentary tract (rectally or orally -see paragraphs 362, 378) before the subject receives a transplant (paragraph 367) and the treatment period is at least 1 day,  at least 1 week, 2 weeks, 3 weeks, 4 weeks, 1 month, 2 months, 3 months, 4 months 5 months 6 months or at least a year (paragraph 392). Thus, one of ordinary skill in the art would reasonably interpret that the fecal microbiota can be transplanted in the alimentary tract of the recipient from any of those time periods before the HSC transplant (bone marrow transplant (see paragraph 42, 140-142,180,569).
With respect to claim 25 and 31: Berry et al disclose that the recipient is suffering from a malignant hemopathy or cancer such as leukemia or lymphoma or hematopoietic neoplastic disorder or multiple myeloma cancer. See paragraphs 21 and 28.
Berry et al does not disclose the sample of fecal microbiota is obtained by mixing a stool sample from a donor subject with a saline aqueous solution comprising a cyroprotectant and a bulking agent and does not disclose the sample of fecal microbiota is obtained from thawing from i) mixing a stool sample from the donor subject with a saline aqueous solution comprising a cyroprotectant agent and a bulking agent, optionally followed by ii) filtration, before iii) freezing for storage, wherein the mixing and freezing are carried out under anaerobic conditions.
Jones et al disclose a method of obtaining fecal microbiota meant for transplantation from a human fecal sample the method comprising adding a diluent comprising cyroprotectant to the human fecal sample to form a diluted sample and mixing the diluted sample and filtering the diluted sample before freezing for storage. See abstract, column 1 lines 30-65 and column 2 lines 1-17 and column 4 lines 4-12 and columns 11-12. Jones et al disclose that the fecal microbiota can be used to treat C. difficile infection and cancer. See column 7 lines 52-64. Jones et al disclose that combinations of cyroprotectant e.g. saline/PEG may be used in addition to the saline solvent and one of the combinations of cyroprotectant includes hydroxypropyl cellulose which is also a bulking agent1. 
It would have been prima facie obvious to a person of ordinary skill in the art as of the effective filing date to have modified the method of Berry et al by adding  combinations of cyroprotectant which include hydroxypropyl cellulose which is also a bulking agent to the saline (PBS) when obtaining the sample of fecal microbiota by mixing the stool sample with saline as taught by Jones et al and further filtering and freezing for storage and thawing for later use as taught by Jones et al, wherein the mixing and freezing are carried out under anaerobic conditions.
The motivation to do add the combination of cyroprotectant which includes hydroxypropyl cellulose which is also a bulking agent to the saline diluted stool sample of Berry et al is for processing and cryoprotecting the stool sample and furthermore obtaining the sample by further filtering the diluted sample and freezing is for the purpose of storage prior to the time of administering to the recipient and preserve viability of the microbiota in the sample (see for instance column 12 of Jones et al). Berry et al disclose that the processing of a stool sample for obtaining the fecal microbiota is under anaerobic conditions.


Response to Applicant’s Argument
Applicants state that  none of the cited paragraphs discloses transplanting a sample of fecal microbiota in the alimentary tract of the recipient from 1 week to 2 months before the HSC transplant and that for example paragraph 392 of Berry refers to the “treatment period”- how long treatment will continue-not when a sample of fecal microbiota is administered (see also declaration under 37 CFR 1.132 at paragraph 3 of the third Mothy Declaration –“Berry does not transplant a sample of fecal microbiota in the alimentary tract of a recipient patient from 1 week to 12 months before an HSC transplant”.
Applicant argument including those in paragraph 3 of the declaration filed 4/2//22 has been carefully considered but is not found persuasive. This is because Berry  disclose the sample of fecal microbiota is transplanted into the alimentary tract (rectally or orally -see paragraphs 362, 378) before the subject receives a transplant (paragraph 367) and the treatment period is at least 1 day,  at least 1 week, 2 weeks, 3 weeks, 4 weeks, 1 month, 2 months, 3 months, 4 months 5 months 6 months or at least a year (paragraph 392). Thus, one of ordinary skill in the art would reasonably interpret  that the fecal microbiota can be transplanted in the alimentary tract of the recipient  for any of those time periods before the HSC transplant (bone marrow transplant (see paragraph 42, 140-142,180,569).
Thus, for these reasons, Applicant’s argument that Berry discloses that standard GVHD prophylaxis is one day before HSC transplantation  as disclosed in paragraph 776…standard GVHD prophylaxis consists of cyclosporine twice a day starting on day -1 and that the skilled person reading Berry would have transplanted the fecal microbiota as close as possible to the stem cell transplant in in particular 1 day before the stem cell transplant is not found persuasive – even though Berry discloses treatment period of 1 day and disclose that the FMT is administered before HSCT, Berry et al discloses other treatment periods for the FMT such as at least 1 week, 2 weeks, 3 weeks, 4 weeks, 1 month, 2 months, 3 months, 4 months 5 months 6 months or at least a year and the FMT is before the HSC transplant  and thus one of ordinary skill in the art would reasonably interpret that the fecal microbiota can be administered for any of those time periods  (including 1 day or at least 1 week etc.)  before the HSC transplant.
	Applicants argue that Berry fails to provide any data or experimental results involving the treatment or prevention of GVH disease, let alone an HSC transplant or by administering a sample of fecal microbiota and that at best Berry’s example 53 proposes a hypothetical “protocol” for preventing a GVH disease using an unspecified “test article” and that simply proposing a protocol which does not even using a fecal microbiota sample, does not provide a reasonable expectation that administering a sample of a fecal microbiota before an HSC transplant would prevent a GVH disease.
	Applicant’s argument has been carefully considered but is not found persuasive. This because “Obviousness does not require absolute predictability of success.” See In re O ’Farrell, 853 F.2d 894, 7 USPQ2d 1673 (Fed. Cir. 1988) Id. at 903, 7 USPQ2d at 1681. There would be a reasonable expectation of success of administering the sample of fecal microbiota to the recipient patient before the HSC transplant, thereby preventing a GVH disease in the recipient patient because Berry et al explicitly states so, see for instance in the title and abstract of Berry stating that probiotics are used to prevent transplant disorders e.g. graft versus host disease in subject. Berry et al disclose that the probiotic composition reduces the likelihood that the subject will develop GVHD  following bone marrow transplant and the probiotic composition is administered  to the subject prior to receiving the bone marrow transplant – see paragraphs 7-8. Berry et al also disclose that the compositions comprising the non-pathogenic  bacterial and/or fungal entities are efficacious in preventing numerous immune and inflammatory diseases (paragraph 100) including transplant disorders (see paragraph 181).  There is nothing  cited in Berry et al that casts doubt to their disclosure that administering a sample of a fecal microbiota before an HSC transplant would prevent a GVH disease.

It is noted that Berry et al has been patented (US 9,603,878) and every patent is presumed valid (35 USC 282).
Applicant argues that the evidence of record demonstrates  that there was not a reasonable expectation of success (see 11/4/21 response at 6-8; second Morthy declaration) and this evidence is included the Battipaglia and Zama references.
The second Mothy declaration has been addressed in the prior Office Action and is still not persuasive to overcome the instant rejection for the reasons stated.
In the second Morthy declaration, paragraph 3 of the declaration states that Battipaglia states that it has been widely reported that microbiome modifications are associated to worse survival and higher risk of infections and GvHD in patients undergoing allo-HSCT and that Battipaglia explains that concerns were raised for the use of FMT as a decolonization strategy in immunocompromised patients due to the possible risk of local or systemic infections after the inoculum of microbiota pathogens and similarly Zama explains that much work remains still to do to better understand the role of intestinal bacteria in immune reconstitution and in the risk of infection after HSCT.
In response, despite the concerns raised by Battipaglia and Zama, Berry still states that fecal microbiota can be administered  to a recipient patient before the HSC transplant.
The concerns raised in paragraph 3 of the Morthy declaration are related to safety: safety of FMT in immunocompromised patients as a decolonization strategy due to the possible risk of local or systemic infections after the inoculum of microbiota pathogens and that it has been widely reported that microbiome modifications are associated to worse survival and higher  risk of infections and GvHD in patients undergoing allo-HSCT and that much work remains still to do to better understand the role of intestinal bacteria in immune reconstitution and the risk of infection after HSCT.
However, even after the safety issues raised by Battipaglia, Battipaglia states that FMT is an effective and safe decolonization strategy, even in those with hematologic malignancies undergoing stem cell transplantation. See abstract.
After Battipaglia states that “it has been widely reported that microbiome modifications are associated to worse survival and higher risk of infections and GvHD in patients undergoing HSCT”, Battipaglia  further states that:

“recently, DeFilipp et al investigates the use of 3rd party FMT with the use of oral capsules as a strategy to restore microbiome diversity in patients undergoing allo-HSCT. The authors support the safety and feasibility of the procedure, underlining the possibility that microbiome restoration early after allo-HSCT may be of benefit. Here we describe the results of FMT in ten patients diagnosed with hematologic malignancies and undergoing FMT for MDRB colonization, namely CPE, CP-Pseudomonas aeruginosa or VRE, either before or after allo-HSCT. Decolonization was achieved in seven of ten patients, this being persistent at last follow up in six of ten patients. Our retrospective study not only suggests the efficacy of this procedure, but also its safety in patients with hematologic malignancies undergoing allo-HSCT”. 

See page 1686under discussion. Thus, despite the safety issues raised, Battipaglia administers FMT before allo-HSCT. 
The 2nd Morthy declaration in paragraph 3 states that “similarly Zama et al …explains that “much work remains still to do to better understand the role of intestinal bacteria in immune reconstitution and in the risk of infection after HSCT”
However, the prior art as of the effective filing date  has examined the role of FMT in immune reconstitution and in the risk of infection after HSCT. The prior art as of the effective filing date teaches that to make FMT a safer procedure, one option to consider in HSCT patients is banking of patients stool prior to HSCT or even prior to chemotherapy to be used in an autologous fashion to treat GVHD  and another option is to screen the donor stool sample for pathogens such as HIV, hepatitis A, hepatitis B, Hepatitis C, stool C. difficile etc.  FMT in immunocompromised patients. See Andermann et al. Curr Hematol Malig Rep (2016) 11:19-28 at page 23 last paragraph column 1 to first paragraph column 2 and table 2 on page 24. Thus, in regards to the safety concerns raised by Applicants in paragraph 3 of the second Morthy declaration, solutions for those safety issues were known and did not preclude the use of FMT in a patient before HSC transplant  - see Berry et al cited in the rejection as well as Berry et al (US 9,603,878 disclosing FMT prior to HSC transplant to prevent GVHD) and see Andermann et al discussing screening of donor stool for pathogens before administering to immunocompromised patients or using autologous FMT.
The declaration under 37 CFR 1.132 filed 11/4/21 and 4/2/22 are insufficient to overcome the instant rejection for the reasons addressed above and when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.


The rejection of claim 15  under 35 U.S.C. 103 as being unpatentable over Berry et al. US 2016/0143961 5/26/26 and Jones et al US 9511099 12/6/16 cited in IDS as applied to claim 14, 21, 25 and 31-37 above, further in view of Loebe et al. Texas Heart Institute Journal, Vol. 38, No. 5, 2011, pp. 555-558 cited in IDS is maintained.
The combination of Berry et al and Jones et al is set forth above and does not disclose that the sample of fecal microbiota and the hematopoietic stem cells originate from one and the same donor subject.
Loebe et al disclose that multiple organ transplantation in recipients of multiple organs from the same donor have a lower rate of organ rejection and chronic organ dysfunction. See whole reference especially page 555 paragraph 2. 
It would have been prima facie obvious to a person of ordinary skill in the art as of the effective filing date to have modified the method of Berry et al and Jones et al as combined so that the fecal microbiota and the bone marrow transplant (i.e. hematopoietic stem cells) are from the same donor subject, thus resulting in the instant invention with a reasonable expectation of success. The motivation to do so is that Loebe et al disclose that multiple organ transplantation in recipients of multiple organs from the same donor have a lower rate of organ rejection and chronic organ dysfunction.
It is noted that the art considers the fecal microbiome an organ2 and bone marrow a major hematopoietic organ3.
Response to Applicant’s Argument
Applicants traverse the rejection  and incorporates its arguments above herein and as discussed above the combination of Berry and Jones does not teach or suggest, inter alia, administer a sample of fecal microbiota in the alimentary tract of the recipient patient from 1 week to 12 months before the HSC transplant and Loebe does not remedy Berry and Jones deficiencies and is only cited for allegedly disclosing ‘that multiple organ transplantation in recipients of multiple organs from the same donor have a lower rate of organ rejection and chronic organ dysfunction”.
Applicants’ argument has been carefully considered but is not found persuasive. This is because Applicants arguments with regards to the combination of Berry and Jones is not found persuasive for the reasons set forth above and the combination of Berry and Jones and Loebe renders the instant claim prima facie obvious.
The declaration under 37 CFR 1.132 filed 11/4/21 and 4/2/22 are insufficient to overcome the instant rejection for the reasons addressed above and when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.


The rejection of claims 16, 26, 29 and applied to new claims 38-46 under 35 U.S.C. 103 as being unpatentable over Berry et al. US 2016/0143961 5/26/26 in view of Loebe et al. Texas Heart Institute Journal, Vol. 38, No. 5, 2011, pp. 555-558 cited in IDS is maintained.
Applicants reply does not address the instant rejection. However, to the extent that Applicant’s argument with respect to the combination of Berry  and Jones also apply here, such arguments have been considered above and are not persuasive.
In addition, the declaration under 37 CFR 1.132 filed 11/4/21 and 4/2/22 are  insufficient to overcome the instant rejection for the reasons addressed above and when all of the evidence is considered, the totality of the rebuttal evidence of nonobviousness fails to outweigh the evidence of obviousness.
With respect to claim 16 and 26: Berry et al disclose a method for the prevention of GVHD resulting from allogenic hematopoietic stem cell transplant in a recipient:
Berry et al disclose that the bone marrow transplant (hematopoietic stem cell transplant) is allogenic i.e. the recipient is receiving transplant from an HLA-mismatched related donor or an HLA-mismatched unrelated donor. See paragraphs 180, 569 and 140-142.
Berry disclose the method comprises administering a sample of fecal microbiota to the recipient patient before the transplant: Berry et al disclose administering human derived bacterial population to a subject receiving BMT (See paragraph 42); Berry et al disclose that the sample of fecal microbiota is transplanted into the alimentary tract e.g. rectally or orally of the recipient (paragraph 362, 378) before the bone marrow transplant (paragraphs 8,359, 367-368); Berry et al disclose that the recipient is suffering from a malignant hemopathy or cancer such as leukemia or lymphoma or hematopoietic neoplastic disorder or multiple myeloma cancer (see paragraphs 21 and 28); and Berry et al disclose that fecal microbiota is transplanted in said alimentary tract rectally before the bone marrow transplant (see citations above) from at least 1 or 2 or 3 or 4 weeks or at least 1 or 2 or 3 or 4 or 8 months or 1 year before the transplant (see paragraph 367 and 392).
Thus, one of ordinary skill in the art would reasonably interpret that the fecal microbiota can be transplanted in the alimentary tract of the recipient from any of those time periods before the HSC transplant (bone marrow transplant) (see paragraph 42, 140-142,180,569).
Berry et al does not disclose that the sample of fecal microbiota and the hematopoietic stem cells originate from one and the same donor subject.
Loebe et al disclose that multiple organ transplantation in recipients of multiple organs from the same donor have a lower rate of organ rejection and chronic organ dysfunction. See whole reference especially page 555 paragraph 2. 
It would have been prima facie obvious to a person of ordinary skill in the art as of the effective filing date to have modified the method of Berry et al so that the fecal microbiota and the bone marrow transplant (i.e. hematopoietic stem cells) are from the same donor subject, thus resulting in the instant invention with a reasonable expectation of success. The motivation to do so is that Loebe et al disclose that multiple organ transplantation in recipients of multiple organs from the same donor have a lower rate of organ rejection and chronic organ dysfunction.
It is noted that the art considers the fecal microbiome an organ4 and bone marrow a major hematopoietic organ5.

Status of Claims
Claims 14-16, 21, 25-26, 29, and 31-46 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLUWATOSIN A OGUNBIYI whose telephone number is (571)272-9939. The examiner can normally be reached IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Nickol can be reached on 5712720835. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/OLUWATOSIN A OGUNBIYI/           Primary Examiner, Art Unit 1645                                                                                                                                                                                             


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Bulking Agents CELNY™H  retrieved from https://www.ulprospector.com/en/na/Food/Products/13143/Bulking-Agents/search?start=60
        2 Antonopoulos et al disclose the “gut microbial organ”
        3 Nichols, Hannah. “All You Need to Know About Bone Marrow” Dec. 15, 2017. Retrieved 11/25/2020 at https://www.medicalnewstoday.com/articles/285666
        4 Antonopoulos et al. mBio. Vol. 7 issue 3 e00572-16 May/June 2016 pages 1-2 - disclose the “gut microbial organ”
        5 Nichols, Hannah. “All You Need to Know About Bone Marrow” Dec. 15, 2017. Retrieved 11/25/2020 at https://www.medicalnewstoday.com/articles/285666